Citation Nr: 1633880	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Thomas Farrell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. B. P.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In May 2015, the Board remanded the appeal to the RO to schedule the Veteran a Board hearing.  VA scheduled the hearing for March 2016 before the undersigned.   At the hearing, the Veteran along with Mr. B. P.  provided testimony.  A complete transcript is of record.


FINDING OF FACT

The Veteran is precluded from obtaining and retaining substantially gainful employment as a result of her urinary mixed incontinence.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned when the disabled person, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis: (1) the schedular requirement and (2) the impact of service-connected disabilities on a veteran's employability. 
 I. Schedular Requirement

Generally, a veteran must first meet a schedular requirement. If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if she has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

The matter on appeal dates back to December 3, 2009, when the Veteran filed a formal claim for a TDIU.  At the time of claim, the Veteran had a combined total rating of over 70 with at least one service-connected disability rated at least 40 percent.  The Veteran had service connected disabilities with a combined total rating of a 80 percent with (1) a 50 percent rating for residuals status post total hysterectomy with pelvic adhesions, (2) a 40 percent rating for mixed incontinence, and (3) a 30 percent rating for endometriosis with pelvic and back pain.  In January 2011, the RO increased the Veteran's rating for mixed incontinence to 60 percent effective June 30, 2009.  The increased rating resulted in total combined rating of 90 percent.  Therefore, the Veteran meets the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16.

II. Impact of Service-Connected Disabilities on Employability

Once the schedular requirement is met, a grant of TDIU is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage." See Moore v. Derwinski, 
1 Vet. App. 356 (1991).  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau. 38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran has a ninth grade education.  She also has additional training as a nursing assistant and a monitor technician completed in 2000.  After the Veteran's military service, she worked as a certified nursing assistant at a hospital from September 1994 to November 1999.  The Veteran returned to the workforce in March 2001 through March 2003 as an administrative assistant at another hospital.  At the March 2016 hearing, the Veteran reported that her duties in these employment settings were primarily administrative and involved watching monitors, and doing primarily tasks that involved writing.

Since leaving her last position, the Veteran asserts that she has been unable to return to work due to the severity of her physical condition.   In February 2009, the Social Security Administration awarded her disability benefits based on her inability to sustain gainful employment.  However, SSA applies a different standard of "disability" or "unemployability" than applied by VA.  SSA considers all known impairments. VA only considers service-connected disabilities. In the instant case, SSA considered several non-service connected impairments (fibromyalgia, pulmonary problems, lumbar spine degeneration, and chronic interstitial cystitis) as well as service- connected disabilities (endometriosis).   

In considering only service-connected impairments, the Board finds that the Veteran has been unable to obtain and sustain substantial gainful activity due to service-connected mixed urinary incontinence.  

At the Board hearing, the Veteran reported that the worst of her physical ailments, including incontinence, began after her hysterectomy.  The incontinence causes the Veteran to have the urge to urinate.  She reported having to go to the bathroom on a good day every 40 minutes and on a bad day every 20 minutes depending on how irritated her bladder was.  She wears absorbent pads, but has times when she does not make it to the restroom in time, resulting in the need change the pads four or five times a day.  Her 60 percent rating is based on the need to change absorbent pads at least four times per day.  

She has not worked since March 2003 because she reports that she would not be allowed to go to the bathroom with the frequency she would need to manage her condition.  Based on the Veteran's statements, during the course of an 8-hour work day, she would have to take a restroom break 12 times a day on a good day or 24 times on a bad day, in addition to the time needed to change absorbent pads four or five times a day.  

Although the Veteran complained of frequent daytime urination, the VA treatment records also indicate the frequent urination occurred at night with a diagnosis of nocturia, a condition which causes individual to urinate at night. Even with medication, the Veteran reported waking between every 40 minutes at best and every 15 minutes at worse.  Waking up with such frequency causes severe disruption to her sleep pattern.  By the fifth or sixth sleep cycle disruption, the Veteran reported being unable to go back to sleep.  As a result, the Veteran needs to take frequent naps throughout the day to compensate for the lost sleep.  
In evaluating the Veteran's employability, VA scheduled examinations.  The May 2009 VA examiner opined that the "mixed incontinence contributed to an inability to work," but did not provide a rationale.  A December 2010 examiner concluded she could perform both physical and sedentary employment.  A February 2011 VA examiner opined that the combination of the Veteran's urinary incontinence and endometriosis did not prohibit the Veteran from obtaining and maintaining gainful employment at a sedentary exertional level.  However, the focus of the examiner's opinion seemed to be on the pain from the endometriosis, and made no references to incontinence.

In addition to the VA examination, the Veteran provided a private vocational assessment conducted by R. R. C. in 2013, who opined that the Veteran was incapable of sustaining substantially gainful employment due to service connected disabilities.  Unfortunately, the examiner's "rationale" was based entirely on the February 2009 Social Security Administration decision finding that the Veteran could perform sedentary work, but standing, sitting and/or walking in combination was limited to four to six hours each day. This opinion is flawed because the opinion the vocational expert used relies on both service connected and non-service connected disabilities.   Furthermore, the decision relied upon did not discuss the role of the Veteran's mixed urinary incontinence in the finding of unemployability.

In evaluating the Veteran's statements, the available treatment records, and medical opinions, the Board resolves any benefit of the doubt in the Veteran's favor.  An individual, who is (1) unable to achieve consistent sleep each night, (2) requires naps during the day to make up for the lost sleep, and (3) is required to take a bathroom break anywhere from 12-24 times during the work day would be unable to obtain and/or maintain substantially gainful activity.  In the Statement of the Case, the RO denied the claim because the Veteran has sedentary work experience, and the RO concluded she could work with "modest accommodation" for her service-connected disabilities.  This is purely a speculative statement.  Even if the Veteran were quick with her bathroom breaks, say 5 minutes, she would lose anywhere from 1-2 hours out of a day.  It's difficult to conceive of an employer who would consider as much as 25 percent of the work day lost a "modest" accommodation.  Therefore, a TDIU is warranted.

In light of the favorable decision, any error by VA in complying with the requirements of Veterans Claims Assistance Act of 2000 (VCAA) or any other duties is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

A TDIU is granted subject to the law and regulations governing payment of VA monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


